DETAILED ACTION
Applicants’ arguments, filed 28 December 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112(a) – New Matter (Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 17-18, and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Instant claims 1 and 41 have been amended to require a step of coating the surface of each semiconductor coated alloy-gradient nanoparticle with several monolayers of aluminum metal. This newly added limitation does not appear to be adequately supported by the original application as filed for at least the following reason.
The instant specification discloses the following on page 18 of the specification, relevant text reproduced below.

    PNG
    media_image1.png
    212
    604
    media_image1.png
    Greyscale

In the above-reproduced text, the instant specification discloses growing several monolayers of aluminum. The specification does not state that the aluminum is aluminum metal. In view of this lack of disclosure of aluminum metal, applicant’s claim requirement drawn to coating with several monolayers of aluminum metal is understood to be new matter.
The case that the relevant newly added claim limitation is new matter is bolstered in view of both prior art and post-filing art references drawn to methods of passivation with aluminum oxide. In these methods, the material to be passivated was first coated 
As an example of this, the examiner cites Li et al. (Journal of the American Chemical Society, Vol. 137, 2015, pages 12430-12433). Li et al. (hereafter referred to as Li) teaches the following method on page 12430, right column, paragraph reproduced below.

    PNG
    media_image2.png
    313
    650
    media_image2.png
    Greyscale

In this method, aluminum is introduced as aluminum isopropoxide, which is a trialkoxyaluminum. This trialkoxyaluminum shell is later converted to aluminum oxide, as of Li, page 12432, right column, figure 5, reproduced below.

    PNG
    media_image3.png
    211
    483
    media_image3.png
    Greyscale


As another example of this phenomenon, the examiner cites Pourret et al. (Advanced Materials, Vol. 21, 2009, pages 232-235, published online 30 October 2008). Pourret et al. (hereafter referred to as Pourret) is drawn to a method for coating quantum dots with zinc oxide (ZnO) using atomic layer deposition, as of Pourret, page 232, title and left column, third paragraph. Although coating with ZnO is the primary method of coating of Pourret, Pourret also suggests coating with aluminum oxide (Al2O3), as of Pourret, page 234, right column, second paragraph. Said coating appears to occur by alternating exposures of trimethylaluminum and water, as of Pourret, page 234, right column.
As such, while the art teaches coating quantum dots with an aluminum oxide layer, this coating method is done by first introducing the aluminum in the form of a trialkoxyaluminum (as in Li) or a trialkyl aluminum (as in Pourret). The art does not appear to indicate that there would have been a reasonable expectation that aluminum could have been successfully introduced as aluminum metal in order to coat a quantum dot.
Therefore, in view of the teachings of Li and Pourret, the skilled artisan would have been understood the following.
First, while the instant specification discloses adding monolayers of aluminum, the specification does not disclose that the monolayers are of aluminum metal.

If applicant were to amend claims 1 and 41 to delete the word “metal”, e.g. on the 4th to last line and 2nd to last line of claim 1 and on the 3rd to last line and 4th to last line of claim 41, this amendment may result in additional search and consideration, and would be unlikely to be entered after-final. This is because prior art in aluminum passivation is introduced by adding monolayers of trialkyl aluminum or trialkoxy aluminum, which is not applicable to the currently claimed invention, would become applicable if the claims were to be amended to delete the word “metal” in the manner indicated above.

Response to Arguments
Applicant presented arguments regarding the previously applied rejection, as of applicant’s response on 28 December 2021 (hereafter referred to as applicant’s response).
As an initial matter, the new matter rejection applied above is understood to be a new ground of rejection necessitated by amendment. This is because the grounds upon which the above new matter rejection is applied differs from the grounds upon which the new matter rejection in the prior office action on 2 July 2021 was applied. As such, at least a portion of applicant’s arguments appear to be moot in view of the withdrawal of the previously applied rejection and the examiner’s setting forth of a new rejection. 
In applicant’s response, page 6, applicant provides arguments relating to coating quantum dots in solution or suspension. These arguments relate appear to appear to relate to the instant specification on pages 17-18, paragraph 0064, which is reproduced in part below.

    PNG
    media_image4.png
    239
    620
    media_image4.png
    Greyscale

As an initial matter, applicant’s arguments relating to coating quantum dots in solution or suspension do not appear to be applicable to the applied rejection, because the instant claims do not actually require that coating of the aluminum layer occur in solution or suspension. Nevertheless, the examiner will address applicant’s arguments below applicant’s arguments appear to mis-state a position taken by the examiner.
 The method recited by the instant claims require synthesizing an alloy gradient nanoparticle, coating with a semiconductor to form the semiconductor coating having a wider band gap than the alloy gradient nanoparticle, then coating with aluminum (or a material comprising the element aluminum) to form a coating that is eventually an aluminum oxide layer.


    PNG
    media_image5.png
    284
    637
    media_image5.png
    Greyscale

As best understood by the examiner, the “capping solution” disclosed by paragraph 0064 is a solution providing a precursor for the wide band gap semiconductor coating. The examiner does not dispute that the wide band gap semiconductor coating can be added in solution. In contrast, the examiner did dispute whether the aluminum containing coating can be added in solution or suspension. To the extent that applicant is providing arguments regarding the capping solution to add the wide band gap semiconductor coating, these arguments appear to misunderstand the examiner’s position because the examiner does not question that the instant specification discloses adding this coating in solution or suspension.
The examiner does question whether the instant specification discloses coating with the aluminum containing layer in solution or suspension. This is based upon the fact that paragraph 0064 of the instant specification discloses stirring at 200ºC for 30 minutes prior to adding the several monolayers of aluminum. The skilled artisan would have expected that stirring at 200ºC for 30 minutes would have evaporated (or 



Cited Prior Art – No Rejection
Pourret and Qu References: Previously in the prosecution history of the instant application, the examiner rejected the instant claims over Pourret et al. (Advanced Materials, Vol. 21, 2009, pages 232-235, published online 30 October 2008) in view of Qu (US 2006/0028882 A1). The examiner has also rejected dependent claims over Pourret et al. (Advanced Materials, Vol. 21, 2009, pages 232-235, published online 30 October 2008) in view of Qu (US 2006/0028882 A1), the combination further in view of Nie et al. (US 2007/0111324 A1). The examiner has withdrawn these rejections. The examiner presents the following rationale for withdrawing these rejections.
Pourret et al. (hereafter referred to as Pourret) is drawn to a method for coating quantum dots with zinc oxide (ZnO) using atomic layer deposition, as of Pourret, page 232, title and left column, third paragraph. Although coating with ZnO is the primary method of coating of Pourret, Pourret also suggests coating with aluminum oxide (Al2O3), as of Pourret, page 234, right column, second paragraph. Said coating appears to occur by alternating exposures of trimethylaluminum and water, as of Pourret, page 234, right column.


    PNG
    media_image6.png
    488
    752
    media_image6.png
    Greyscale

In the above-reproduced paragraph, Pourret coats a quantum dot with zinc oxide (ZnO). This coating step appears to occur in view of alternating exposures to diethyl zinc and deionized water. However, these steps appear to occur at 100 °C. Such high temperatures are not ambient conditions.
Elsewhere in the reference, Pourret teaches substitution of aluminum in place of zinc, as of Pourret, page 3, right column, relevant text reproduced below.

    PNG
    media_image7.png
    219
    752
    media_image7.png
    Greyscale

As such, in order to have coated quantum dots with aluminum oxide instead of zinc oxide by using the method of Pourret, the skilled artisan would have been motivated to have substituted trimethylaluminum in place of diethyl zinc. However, in view of the above-reproduced text from page 1 of Pourret, the skilled artisan would have been motivated to have performed this step at 100 °C, as this is the temperature at which the coating step with zinc oxide was performed. Based upon the teachings of Pourret, there would have been no motivation for the skilled artisan to have coated the quantum dots of Pourret with aluminum oxide by oxidizing aluminum under ambient conditions. Additionally, there would have been no reasonable expectation that such a method of coating quantum dots with aluminum then oxidizing under ambient conditions to form aluminum oxide would have been successful. This is at least because Pourret appears to indicate that high temperatures are needed for such a method; as such, there would have been no reasonable expectation that such a method would have been successful under ambient conditions.
Additionally, the examiner notes that Pourret teaches that coating the quantum dots with aluminum oxide leads to a “complete quenching of the luminescence of CdSe quantum dots after several cycles.” In the prior rejection, the examiner proposed combining Pourret with Qu (US 2006/0028882 A1). The quantum dots (i.e. 
Li Reference: As an additional relevant reference, the examiner cites Li et al. (Journal of the American Chemical Society, Vol. 137, 2015, pages 12430-12433). Li et al. (hereafter referred to as Li) is drawn to synthesis of stable quantum dots by aluminum doping, as of Li, page 12430, title and abstract. Li teaches the following method, as of Li, page 12432, figure 5, reproduced below.

    PNG
    media_image8.png
    290
    641
    media_image8.png
    Greyscale

As an initial matter, Li is not prior art because Li was published after the effective filing date. However, even if, purely en arguendo, Li were published prior to the effective filing date of the instant application, Li would differ from the claimed invention for at least the following reasons.


    PNG
    media_image2.png
    313
    650
    media_image2.png
    Greyscale

Secondly, Li’s teaching regarding oxidation of the quantum dot appear to indicate the necessity of oxidizing with heat and irradiation with certain forms of light in order to form aluminum oxide instead of aluminum hydroxide. See Li, page 12432, right column, relevant paragraph reproduced below.

    PNG
    media_image9.png
    461
    641
    media_image9.png
    Greyscale

The above-reproduced text appears to indicate that irradiation with strong blue light along with heating to 60-70ºC is needed to form a protective layer. This would not render obvious the instantly claimed method, which requires that the oxidation step to form a protective layer occurs under ambient conditions. Heating to 60-70ºC and irradiating with blue light are understood by the examiner to be other than ambient conditions.
Third, Li’s oxidation of the aluminum layer in the quantum dot, although referred to as “oxidation” by Li and in the above paragraph, is not technically oxidation. This is because oxidation requires a change in oxidation state. In contrast, in the case of Li, the oxidation state is +3 during the entirety of the process of Li. This is because aluminum is added in the form of aluminum isopropoxide. In aluminum isopropoxide, the oxidation number of aluminum is +3, as the aluminum is bound to three oxygen atoms. Oxygen is 


Terminal Disclaimer
The terminal disclaimer filed on 10 September 2018 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,425,253 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612